Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to a prepreg, or a slit tape prepreg produced by slitting a prepreg as set forth in claim 1.
Group II, claim(s) 15, drawn to a carbon fiber reinforced composite material produced by laying up layers of the prepreg set forth in claim 1 or layers of the slit tape prepreg set forth in claim 14, followed by curing them.
Group III, claim(s) 16-19, drawn to a prepreg production method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a prepreg as set forth in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Aoki et al. (WO 2017/038880 A1, US 2018/0244880 A1 is English language equivalent and is used for citation). Aoki teaches that plies of a prepreg are stacked [0065], wherein the prepreg is produced by impregnating reinforcement fiber with an epoxy resin composition [0019], wherein the epoxy resin composition comprises epoxy resin having one or more condensed polycyclic aromatic hydrocarbon backbones and mainly two epoxy groups in teach repeating unit [0014], a glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule [0016], a sulfone based thermoplastic resin [0017], and an epoxy resin curing agent [0018], wherein the reinforcement fiber is carbon fiber [0021, 0054], wherein the content of the sulfone based thermoplastic resin is 1 to 25 parts by mass relative to the total epoxy resin quantity which accounts for 100 parts by mass [0032], wherein the ratio of the quantity of active hydrogen in the epoxy resin curing agent to that of epoxy groups in the epoxy resin is 0.6 to 1.4 [0036], wherein the epoxy resin composition optionally further comprises particles that contain a thermoplastic resin as the primary component that accounts for 50 mass % or more [0048], wherein the thermoplastic resin used as a component of the particles is polyamide [0049], wherein the particles containing a thermoplastic resin as primary component have a number average particle diameter in the range of 5 to 50 μm [0051], wherein prepreg layers containing particles in the epoxy resin composition are stacked [0051], where in a working example, nine or 24 sheets of the prepreg are stacked [0109, 0111, 0113], which reads on a prepreg comprising at least the components [A] to [D] and optionally [E] listed below and having a structure incorporating a first layer composed mainly of the component [A] and a first epoxy resin composition that contains the components [B] to [D] but is substantially free of the component [E] and a second layer composed mainly of a second epoxy resin composition that contains the components [B] to [D] and optionally [E] and disposed adjacent to each surface of the first layer, the second epoxy resin composition being characterized in that is component [D] account for greater than 0 part by mass and less than 100 parts by mass relative to the total quantity of its components [B] to [E], which accounts for 100 parts by mass, and having a component [D] content of greater than 0 part by mass and less than 100 parts by mass relative to the total quantity of the first epoxy resin composition and the second epoxy resin composition, which accounts for 100 parts by mass: [A] carbon fiber, [B] epoxy resin, [C] curing agent, [D] thermoplastic resin, and [E] particles containing a thermoplastic resin as primary component and having a volume-average particle diameter of 5 to 50 μm.
Aoki does not teach a specific embodiment wherein the second epoxy resin composition further contains the component [E] and wherein the second layer is disposed adjacent to each surface of the first layer. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use at least three stacked plies of Aoki’s prepreg, and to use Aoki’s particles that contain polyamide that have a number average particle diameter in the range of 5 to 50 μm to modify Aoki’s epoxy resin composition in at least two of the stacked plies of Aoki’s prepreg, such that at least one of the stacked plies of Aoki’s prepreg is not modified with Aoki’s particles and is between two of the stacked plies of Aoki’s prepreg that are modified with Aoki’s particles. This modification would read on wherein the second epoxy resin composition further contains the component [E] and wherein the second layer is disposed adjacent to each surface of the first layer as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for improving impact resistance of Aoki’s stacked prepregs, for preventing Aoki’s particles from getting into the bunds of Aoki’s reinforcement fibers, for allowing Aoki’s fibers to stay on Aoki’s carbon fiber surface or in Aoki’s resin composition, and for Aoki’s matrix resin layer having an appropriate thickness on Aoki’s prepreg surface because Aoki teaches that plies of the prepreg are stacked [0065], that the epoxy resin composition optionally further comprises particles that contain a thermoplastic resin as the primary component that accounts for 50 mass % or more [0048], that such particles that contain a thermoplastic resin as the primary component are added with the aim of ensuring impact resistance in a fiber reinforced composite material [0048], that when it is desired to enhance the impact strength against impacts from outside, a good method is to increase the toughness of the resin layers formed between the reinforcement fibers layers in the fiber reinforced composite material [0048], that the thermoplastic resin used as a component of the particles is polyamide [0049], that polyamide is the most preferably as the thermoplastic resin used as a component of the particles because it is so high in toughness as to serve for large improvement in impact resistance [0049], that the particles containing a thermoplastic resin as primary component have a number average particle diameter in the range of 5 to 50 μm [0051], that a number average particle diameter controlled at 5 μm or more serves to prevent the particles from getting into the bundles of reinforcement fibers and allow them to stay on the carbon fiber surface or in the resin composition between epoxy layers in the resulting fiber reinforced composite material, whereas a number average particle diameter controlled at 50 μm or less serves to form a matrix resin layer with an appropriate thickness on the prepreg surface and, in addition, ensure an appropriate fiber content by mass in the resulting fiber reinforced composite material [0051], that to realize selective toughness enhancement of interlaminar resin layers in the fiber reinforced composite material, it is desirable for the particles containing a thermoplastic resin as primary component to  be constrained within the interlaminar resin layers [0051], that a preferred technique for constraining particles in interlaminar resin layers is to stack prepreg layers containing particles in the epoxy resin composition [0051], that prepreg layers containing particles in the epoxy resin composition are stacked [0051], and that in a working example, nine or 24 sheets of the prepreg are stacked [0109, 0111, 0113].
Aoki does not teach that the second epoxy resin composition is characterized in that its component [D] accounts for 1 part by mass or more and less than 5 parts by mass relative to the total quantity of its components [B] to [E], which accounts for 100 parts by mass, and that the structure has a component [D] content of 1 part by mass or more and less than 10 parts by mass relative to the total quantity of the first epoxy resin composition and the second epoxy resin composition, which accounts for 100 parts by mass. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the parts by mass of Aoki’s sulfone based thermoplastic resin to be 1 part by mass or more and less than 5 parts by mass relative to 100 parts by mass of Aoki’s epoxy resin composition that was modified with Aoki’s particles, and to optimize the parts by mass of Aoki’s sulfone based thermoplastic resin to be 1 parts by mass or more and less than 10 parts by mass relative to 100 parts by mass of the total quantity of Aoki’s epoxy resin composition in Aoki’s prepreg. This modification would read on the second epoxy resin composition being characterized in that its component [D] accounts for 1 part by mass or more and less than 5 parts by mass relative to the total quantity of its components [B] to [E], which accounts for 100 parts by mass, and that the structure having a component [D] content of 1 part by mass or more and less than 10 parts by mass relative to the total quantity of the first epoxy resin composition and the second epoxy resin composition, which accounts for 100 parts by mass as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing handleability in terms of tackiness and drape property of Aoki’s epoxy resin composition and for optimizing the viscosity of Aoki’s epoxy resin composition to be in an appropriate range because Aoki teaches that plies of the prepreg are stacked [0065], that the epoxy resin composition comprises [0014] the sulfone based thermoplastic resin [0017], that the content of the sulfone based thermoplastic resin is 1 to 25 parts by mass relative to the total epoxy resin quantity which accounts for 100 parts by mass [0032], that if staying in this range, the resin have good handleability in terms of tackiness and drape property and give an epoxy resin composition having a viscosity controlled in an appropriate range [0032], that prepreg layers containing particles in the epoxy resin composition are stacked [0051], and that in a working example, nine or 24 sheets of the prepreg are stacked [0109, 0111, 0113], which means that the parts by mass of Aoki’s sulfone based thermoplastic resin relative to 100 parts by mass of Aoki’s epoxy resin composition that was modified with Aoki’s particles and the parts by mass of Aoki’s sulfone based thermoplastic resin relative to 100 parts by mass of the total quantity of Aoki’s epoxy resins composition in Aoki’s prepreg would have affected handleability in terms of tackiness and drape property of Aoki’s epoxy resin composition and the viscosity of Aoki’s epoxy resin composition.
The Office recognizes that all of the claimed physical properties are not positively taught by Aoki, namely that the second epoxy resin composition is characterized by having a storage elastic modulus G’ at 25°C of 8.0 × 105 to 6.0 × 106 Pa as measured at an angular frequency of 3.14 rad/s, giving a value of 0.085 or more as calculated by the equation (1) specified below [Mathematic formula 1] 
    PNG
    media_image1.png
    45
    353
    media_image1.png
    Greyscale
 equation (1). However, Aoki renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the second epoxy resin composition. Furthermore, the instant application recites that since the component [D] contained in the second epoxy resin composition accounts for 1 part by mass or more and less than 5 parts by mass relative to the total quantity of the components [B] to [E], which accounts for 100 parts by mass, it becomes easy, regardless of the type of epoxy resin, for the second epoxy resin composition to achieve a storage elastic modulus G' at 250C of 8.0 x 105 to 6.0 x 106 Pa as measured at an angular frequency of 3.14 rad/s and give a value of 0.085 or more as calculated by the equation (1) shown below [0025], that the carbon fiber used as the component [A] for the present invention is high in specific elastic modulus [0034], that the elastic modulus increases with an increasing degree of crystallinity [0041], that more preferably triglycidyl-m-aminophenol or triglycidyl-p- aminophenol from the viewpoint of the elastic modulus [0090], that triglycidyl-m-aminophenol is high in elastic modulus [0090], that in order to obtain a carbon fiber reinforced composite material having improved elastic modulus, it is preferable to contain a glycidyl amine type epoxy resin as the component [B6] [0099], that since a molecule backbone having a bent structure can contribute to an increase in the resin's elastic modulus, the epoxy resin curing agent is preferably an aromatic polyamine compound in which at least one phenyl group present in the backbone has an amino group at an ortho or meta position [0113], that the use of 4,4'-diaminodiphenyl sulfone or 3,3'-diaminodiphenyl sulfone is preferred because they can give cured products having high heat resistance and elastic modulus [0113], that if it is less than 0.6 times, the resulting cured product will fail to have a sufficiently high crosslinking density, leading to a lack of elastic modulus [0115], and that the use of such a thermoplastic resin having a polyaryl ether backbone as the component [D] serves to provide a tough carbon fiber reinforced composite material without impairing the elastic modulus [0126]. Also, Aoki teaches that the epoxy resin composition comprises [0014] a glycidyl amine type epoxy resin [0016] that is triglycidyl aminophenol [0025], that the epoxy resin composition comprises [0014] an epoxy resin curing agent [0018] that is diaminodiphenyl sulfone [0034], and that the epoxy resin composition comprises [0014] a sulfone based thermoplastic resin [0017] that is polyethersulfone [0029].. Therefore, the claimed physical properties would naturally arise from the second epoxy resin composition that is rendered obvious by Aoki. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
A telephone call was made to Joshua L. Cohen on 07/18/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767